Exhibit 10.19


FORM OF OPTION AGREEMENT PURSUANT TO THE
ARES MANAGEMENT CORPORATION
SECOND AMENDED & RESTATED 2014 EQUITY INCENTIVE PLAN


THIS AGREEMENT (the “Agreement”) is entered into as of (the “Grant Date”), by
and between Ares Management Corporation, a Delaware corporation (the “Company”),
and (the “Participant”). Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Ares Management Corporation Second
Amended & Restated 2014 Equity Incentive Plan (the “Plan”).
W I T N E S S E T H:
WHEREAS, the Company has adopted the Plan, a copy of which has been delivered to
the Participant, which is administered by the Committee; and
WHEREAS, pursuant to Article VI of the Plan, the Committee may grant Options to
Service Providers under the Plan; and
WHEREAS, the Participant is a Service Provider under the Plan.
NOW, THEREFORE, the parties agree as follows:
1. Option.
The Committee hereby grants this non-qualified option (the “Option”) as of the
Grant Date, pursuant to the Plan, to purchase the number of Common Shares set
forth below to the Participant. [The Participant agrees to execute, on or before
, the fair competition agreement (the “FCA”) between the Participant and the
Company (or another entity designated by the committee) in the form provided to
the Participant in connection with this grant, and if the Participant does not
execute the FCA prior to such date, the Option shall be forfeited on such date
without compensation.]
2.     Tax Matters.
The Option is not intended to qualify as an “incentive stock option” under
Section 422 of the Code.
3.     Common Shares Subject to Option; Share Exercise Price.
Subject to the Plan and the terms and conditions herein and therein, the Option
entitles the Participant to purchase from the Company, upon exercise thereof,
Common Shares. The exercise price under the Option is $ for each Common Share
(the “Exercise Price”).
4.     Vesting.
(a)     [ ] of the Common Shares subject to the Option shall vest and become
exercisable on each of the [ ] anniversar[y] [ies] of the Grant Date (the
“Vesting Dates”); provided that the Participant has not had a Termination prior
to the applicable Vesting Date. There shall be no proportionate or partial
vesting in the periods prior to each Vesting Date. Except as expressly provided
in Sections 4(b) or 4(c), the unvested portion of the Option will be immediately
forfeited without compensation on the Participant’s Termination for any reason.
(b)     If the Participant incurs a Termination by the Company on account of the
Participant’s death or Disability, 50% of the Option granted herein, to the
extent outstanding and unvested as of the effective date of such Termination,
shall vest and become exercisable on such Termination, which shall be a Vesting
Date.
(c)     If, at a time when the Participant’s corporate title with an operating
Affiliate or administrative subsidiary of the Company (as determined by the
Company) is “Partner”, the Participant incurs a Termination by the Company
without Cause, any portion of the Option that is outstanding and unvested as of
such Termination and that is scheduled to vest on or prior to the twelve (12)
month anniversary of such Termination shall vest on such Termination, which
shall be a Vesting Date.
5.     Exercise.
To exercise the Option, unless otherwise directed or permitted by the Committee,
the Participant must:
(a)     execute and deliver to the Company a properly completed Notice of
Exercise in the form attached hereto as Exhibit A;
(b)     execute and deliver such other documentation as required by the
Committee; and
(c)     remit the aggregate Exercise Price to the Company in full, payable (i)
in cash or by check, bank draft or money order payable to the order of the
Company or (ii) on such other terms and conditions as may be acceptable to the
Committee.
6.     Withholding.
The Participant hereby authorizes the Company, or an Affiliate thereof to which
the Participant provides services, to satisfy applicable income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items (“Tax-Related Items”), with respect to any exercise, issuance,
transfer, or other taxable event under this Agreement or the Plan by withholding
from the proceeds of the sale of Common Shares acquired upon exercise of the
Option either through a voluntary sale authorized by the Company or through a
mandatory sale arranged by the Company or any of its Affiliates on the Company’s
behalf pursuant to this authorization to cover the amount of such Tax Related
Items. The Participant further authorizes the Company or the applicable
Affiliate to take such action as may be necessary in the opinion of the Company
or the applicable Affiliate to withhold from any compensation or other amount
owing to the Company to satisfy all obligations for the payment of such
Tax-Related Items. Without limiting the foregoing, the Committee may, from time
to time, permit the Company to make arrangements prior to any exercise of the
Option to pay the applicable Tax-Related Items in a manner prescribed by the
Committee, including by cash, check, bank draft or money order. The Participant
acknowledges that, regardless of any action taken by the Company or any of its
Affiliates, the ultimate liability for all Tax-Related Items is and remains the
Participant’s responsibility and may exceed the amount actually withheld by the
Company or any of its Affiliates. The Company may refuse to issue or deliver the
Common Shares upon exercise or the proceeds from the sale of Common Shares
following exercise, if the Participant fails to comply with his or her
obligations in connection with the Tax-Related Items.
7.     Transfer and Exercise Restrictions.
Unless otherwise determined by the Committee in accordance with the Plan, (a) no
portion of the Option shall be Transferable other than by will or by the laws of
descent and distribution and (b) during the lifetime of the Participant, the
Option may be exercised only by the Participant or the Participant’s guardian or
legal representative. Any attempt to Transfer or exercise the Option other than
in accordance with the Plan shall be void and unenforceable against the Company
and its Affiliates.
8.     Option Term.
The term of the Option shall be until the tenth anniversary of the Grant Date,
after which time it shall expire (the “Expiration Date”). Notwithstanding
anything herein to the contrary, upon the Expiration Date, the Option (including
any vested portion thereof) shall be immediately forfeited, canceled and
terminated for no consideration and no longer shall be exercisable. The Option
is subject to termination prior to the Expiration Date to the extent provided in
this Agreement and the Plan.
9.     Change in Control and Post-Termination Exercise Periods.
The Option shall not accelerate and vest upon a Change in Control unless
otherwise determined by the Committee. The provisions in the Plan regarding
Change in Control shall apply to the Option. The provisions in the Plan
regarding exercise periods following Termination shall apply.
10.     Rights as a Stockholder.
The Participant shall have no rights as a stockholder with respect to any Common
Shares covered by the Option unless and until the Participant has become the
holder of record of the Common Share, and no adjustments shall be made for
dividends (whether in cash, in kind or other property) or other rights in
respect of any such Common Shares, except as otherwise specifically provided for
in the Plan.
11.     Provisions of Plan Control.
This Agreement is subject to all the terms, conditions and provisions of the
Plan, including the amendment provisions thereof, and to such rules, regulations
and interpretations relating to the Plan as may be adopted by the Committee and
as may be in effect from time to time. The Plan is incorporated herein by
reference. If and to the extent that this Agreement conflicts or is inconsistent
with the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly.
12.     Notices.
All notices, demands or requests made pursuant to, under or by virtue of this
Agreement must be in writing and sent to the party to which the notice, demand
or request is being made:
(a)     unless otherwise specified by the Company in a notice delivered by the
Company in accordance with this section, any notice required to be delivered to
the Company shall be properly delivered if delivered to:
Ares Management Corporation
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attention: General Counsel
(b)     If to the Participant, to the address on file with the Company.
Any notice, demand or request, if made in accordance with this section shall be
deemed to have been duly given: (i) when delivered in person; (ii) three days
after being sent by United States mail, or foreign equivalent; or (iii) on the
first business day following the date of deposit if delivered by a nationally or
internationally recognized overnight delivery service.
13.     No Right to Employment or Services.
This Agreement is not an agreement of employment or services. None of this
Agreement, the Plan or the grant of the Option shall (a) obligate the Company to
employ or otherwise retain, or to continue to employ or otherwise retain, the
Participant for any specific time period or (b) modify or limit in any respect
the Company or its Affiliates’ right to terminate or modify the Participant’s
employment, services or compensation.
14.     Transfer of Personal Data.
The Participant authorizes, agrees and unambiguously consents to the
transmission by the Company of any personal data information related to the
Option awarded under this Agreement, for legitimate business purposes
(including, without limitation, the administration of the Plan) out of the
Participant’s home country and including to countries with less data protection
than the data protection provided by the Participant’s home country. This
authorization/consent is freely given by the Participant.
15.     Dispute Resolution.
(a)     The exclusive remedy for determining any and all disputes, claims or
causes of action, in law or equity, arising out of or related to this Agreement,
or the breach, termination, enforcement, interpretation or validity thereof
will, to the fullest extent permitted by law, be determined by: (i) the dispute
resolution provisions in any employment, consulting agreement, or similar
agreement, between the Company or any of its Affiliates and the Participant or,
if none, (ii) the Company or any of its Affiliates’ mandatory dispute resolution
procedures as may be in effect from time to time with respect to matters arising
out of or relating to Participant’s employment or service with the Company or,
if none, (iii) by final, binding and confidential arbitration in [Los Angeles,
California][New York, New York], before one arbitrator, conducted by the
Judicial Arbitration and Mediation Services/Endispute, Inc. (“JAMS”), or its
successor. If disputes are settled pursuant to prong (iii) of this Section 15,
Section 15(b) shall apply.
(b)     Disputes shall be resolved in accordance with the Federal Arbitration
Act, 9 U.S.C. §§1–16, and JAMS’ Employment Arbitration Rules and Procedures then
in effect. The arbitrator will have the same, but no greater, remedial authority
than would a court of law and shall issue a written decision including the
arbitrator’s essential findings and conclusions and a statement of the award.
Judgment upon the award rendered by the arbitrator may be entered by any court
having jurisdiction thereof. This agreement to resolve any disputes by binding
arbitration extends to claims by or against the Company or any of its Affiliates
or any of their respective past or present representatives and applies to claims
arising out of federal, state and local laws, including claims of alleged
discrimination on any basis, as well as to claims arising under the common law.
The prevailing party in any such arbitration proceeding, as determined by the
arbitrator, or in any proceeding to enforce the arbitration award, will be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including the arbitrator’s
compensation), expenses and attorneys’ fees. If no party entirely prevails in
such arbitration or proceeding, the arbitrator or court shall apportion an award
of such fees based on the relative success of each party. In the event of a
conflict between this provision and any provision in the applicable rules of
JAMS, the provisions of this Agreement will prevail.
16.     Section 409A.
The Option is intended to be exempt from the applicable requirements of Section
409A and shall be limited, construed and interpreted in accordance with such
intent; provided, that the Company does not guarantee to the Participant any
particular tax treatment of the Option. In no event whatsoever shall the Company
be liable for any additional tax, interest or penalties that may be imposed on
the Participant by Section 409A or any damages for failing to comply with
Section 409A.
17.     Miscellaneous.
(a)     Successors. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, legal representatives,
successors and assigns.
(b)     Governing Law. All matters arising out of or relating to this Agreement
and the transactions contemplated hereby, including its validity,
interpretation, construction, performance and enforcement, shall be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to its principles of conflict of laws.
(c)     Counterparts; Electronic Acceptance. This Agreement may be executed in
one or more counterparts (including by facsimile or electronic transmission),
all of which taken together shall constitute one contract. Alternatively, this
Agreement may be granted to and accepted by the Participant electronically.
(d)     Interpretation. Unless a clear contrary intention appears: (i) the
defined terms herein shall apply equally to both the singular and plural forms
of such terms; (ii) reference to any Person includes such Person’s successors
and assigns but, if applicable, only if such successors and assigns are not
prohibited by the Plan or the Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;
(iii) any pronoun shall include the corresponding masculine, feminine and neuter
forms; (iv) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (v) reference to any law, rule or
regulation means such law, rule or regulation as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law, rule or regulation means that provision
of such law, rule or regulation from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision; (vi) “hereunder,” “hereof,” “hereto,” and words
of similar import shall be deemed references to the Agreement as a whole and not
to any particular article, section or other provision hereof; (vii) numbered or
lettered articles, sections and subsections herein contained refer to articles,
sections and subsections of the Agreement; (viii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (ix) “or” is used in the inclusive sense
of “and/or”; (x) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto; and (xi) reference to dollars or $ shall be deemed to refer to U.S.
dollars.
(e)     No Strict Construction. This Agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.
(f)     Waiver. The failure of any party hereto at any time to require
performance by another party of any provision of this Agreement shall not affect
the right of such party to require performance of that provision, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this Agreement.
18.     Language.
If the Participant has received this Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
19.     NO ACQUIRED RIGHTS.
THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE COMPANY MAY TERMINATE OR
AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF THE OPTION MADE UNDER THIS
AGREEMENT IS COMPLETELY INDEPENDENT OF ANY OTHER AWARD OR GRANT AND IS MADE AT
THE SOLE DISCRETION OF THE COMPANY; (C) NO PAST GRANTS OR AWARDS (INCLUDING THE
OPTION AWARDED HEREUNDER) GIVE THE PARTICIPANT ANY RIGHT TO ANY GRANTS OR AWARDS
IN THE FUTURE WHATSOEVER; (D) THE PLAN AND THE AGREEMENT DO NOT FORM PART OF THE
TERMS OF THE PARTICIPANT’S EMPLOYMENT; AND (E) BY PARTICIPATING IN THE PLAN AND
RECEIVING AN AWARD PURSUANT TO THIS AGREEMENT, THE PARTICIPANT WAIVES ALL RIGHTS
TO COMPENSATION FOR ANY LOSS IN RELATION TO THE PLAN OR THIS AGREEMENT,
INCLUDING ANY LOSS OF RIGHTS IN ANY CIRCUMSTANCES INCLUDING TERMINATION OF
EMPLOYMENT.
[Remainder of This Page Intentionally Left Blank]
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.




ARES MANAGEMENT CORPORATION








By:    
Name:
Title:







Participant Name:




ARES MANAGEMENT CORPORATION
SECOND AMENDED & RESTATED 2014 EQUITY INCENTIVE PLAN
NOTICE OF EXERCISE


Ares Management Corporation
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attention: General Counsel
Date: , 20__
Ladies and Gentlemen:
This document constitutes notice under my option agreement that I elect to
purchase the number of Common Shares for the aggregate payment set forth below.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Ares Management Corporation Amended & Restated 2014 Equity
Incentive Plan (the “Plan”).
Option number and Grant Date:
 
Number of Common Shares as to which the Option is exercised:
 
Exercise Price:
$
Aggregate Exercise Price (number of Common Shares as to which the Option is
exercised multiplied by the Exercise Price):
$



I acknowledge that I remain subject to the applicable provisions of my Option
Agreement and the Plan.


Any notice required or permitted by the Agreement will be given to me at the
address listed below my signature hereto.
Attached is cash, or a check, bank draft or money order payable to Ares
Management Corporation or the applicable Affiliate of Ares Management
Corporation provided by the Company, in the amount of $___________ (aggregate
Exercise Price).
Estimated withholding taxes (as provided by the Company)
$



Attached is cash, or a check, bank draft or money order payable to Ares
Management Corporation or the applicable Affiliate of Ares Management
Corporation provided by the Company, in the amount of $___________ (estimated
withholding taxes).
I have made arrangements with the Company to have applicable withholding taxes
withheld from other compensation.



    [Participant]
Address:

                    
                    
Telephone:                
Facsimile:                
Attention:                




        